DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claims 1-6 include “control circuit”.  “Control circuit” is interpreted as corresponding to “controller” 110 of FIG. 1 because “controller” 110 includes circuitry and because “control unit” 111 of FIG. 1 does not include any circuitry.  In the interview dated February 8, 2021, applicant clarifies that applicant intends for “control circuit” to correspond to “controller” 110 of FIG. 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0277588 A1) in view of Hong et al. (US 2017/0344278 A1).  Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al./Hong et al. in view of Yu et al. (US 8,321,597).  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al./Hong et al. in view of Roberts et al. (US 2014/0281149].
As per claim 1, Kim teaches a memory system [100, FIG. 1] comprising:
a first memory comprising at least one first code region [first code is one of MAP, BBM, PRM, WLM, GCM in FIG. 3; [0044]; first memory is memory comprising region for first code]; 
a second memory comprising at least one second code region [second code is another one of MAP, BBM, PRM, WLM, GCM in FIG. 3; [0044]; second memory is memory comprising region for second code]; and
a control circuit [200, FIG. 1] configured to perform a first operation by executing a first code loaded to the first code region, and perform a second operation by executing a second code loaded to the second code region [[0033], lines 1-6].
Kim does not teach the control circuit performing a swap operation on the first code and the second code, based on a swap condition.  Kim however teaches a random access memory [230, FIG. 1; 230, FIG. 3] comprising the first memory and the second memory [FIG. 3] being PCRAM and/or RERAM [[0036], lines 4-9].
Hong teaches performing a swap operation [780, FIG. 5] on the first code and the second code [780, FIG. 6; FIG. 7] of PCRAM and/or RERAM [[0003]], based on a swap condition [740, FIG. 5] to prolong the write endurance of PCRAM and/or RERAM [[0004]].  Hong would have suggested to one skilled in the art before the effective filing date of the claimed invention to perform a swap operation on the first code and the second code, based on a swap condition to prolong the write endurance of the PCRAM and/or RERAM of Kim.
As per claim 2, Hong teaches performing the swap operation such that the second code is loaded to the first code region and the first code is loaded to the second code region [FIG. 7].
As per claim 3, Kim/Hong does not teach a nonvolatile memory device configured to store the first and second codes, wherein the control circuit loads the first and second codes stored in the nonvolatile memory device to the first and second code regions, respectively.  Yu teaches a nonvolatile memory device [36, FIG. 5A] configured to store the first and second codes [col. 5, lines 61-63], wherein a control circuit [30, FIG. 5A] loads the first and second codes stored in the nonvolatile memory device to the first and second code regions [34, FIG. 5A], respectively to execute the first and second codes [col. 5, lines 61-63].  Yu would have suggested to one skilled in the art before the effective filing date of the claimed invention to incorporate a nonvolatile memory device to store the first and second codes and to have the control circuit loads the first and second codes stored in the nonvolatile memory device to the first and second code regions, respectively to execute the first and second codes.
As per claim 4, Hong suggests performing the swap operation based on one or more of call frequency of the first code and call frequency of the second code [740, FIG. 5; note that a call frequency is interpreted as corresponding to a write count because a code being loaded into a region of a random access memory is essentially a write to the region of the random access memory].
As per claim 5, Hong teaches performing the swap operation based on the swap condition, when the first and second codes oppose each other [HOT REGION and COLD REGION opposes each other - FIG. 7].
As per claim 6, Kim/Hong does not teach the control circuit accessing the first memory more quickly than the second memory.  Kim however teaches a random access memory [230, FIG. 1; 230, FIG. 3] comprising the first memory and the second memory [FIG. 3] being nonvolatile PCRAM and/or RERAM [[0036], lines 4-9].  Roberts teaches accessing a first memory of a non-uniform nonvolatile memory more quickly than a second memory of the non-uniform nonvolatile memory [[0003], last 5 lines].  Roberts would have suggested to one skilled in the art before the effective filing date of the claimed invention to have the control circuit unit accessing the first memory of the random access memory ok Kim more quickly than the second memory of the random access memory of Kim when the random access memory of Kim is non-uniform.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M, W-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: March 4, 2021